AFFIRMED and Opinion Filed December 10, 2020




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01497-CR
                               No. 05-19-01498-CR

                      DECARLOS SINGLETON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
               Trial Court Cause Nos. F18-71132-Y, F18-7113-Y

                         MEMORANDUM OPINION
                 Before Justices Whitehill, Schenck, and Browning
                           Opinion by Justice Whitehill
      A jury convicted appellant of two counts of delivering methamphetamine.

After finding enhancement paragraphs true, the trial court assessed punishment at

thirty-two years in prison.

      In two issues, appellant argues that the evidence is insufficient to support his

convictions because the evidence does not establish that he was the person who sold

the drugs. We disagree.
      This case concerns (i) whether the affirmative links test applies where there is

evidence that the defendant physically possessed the contraband when the crime was

committed and (ii) the jury’s ability to weigh evidence and decide credibility issues.

As to the former, we reject appellant’s invitation to apply the affirmative links test

in this context. Regarding the latter, there was sufficient, direct and circumstantial,

evidence identifying appellant as the person who sold the drugs from his apartment

that a reasonable juror could have found his guilt beyond a reasonable doubt.

      Among other incriminating evidence, the undercover officer who twice

purchased the drugs at appellant’s apartment in face-to-face deals identified

appellant as the seller and specifically remembered appellant as a tall, bald male with

a unique identifying feature—gold teeth. Another undercover officer who was

present confirmed the descriptions. And a rational jury could reasonably have

concluded that appellant’s version of events was not credible. Therefore, we

conclude that the evidence is sufficient to support the convictions and affirm the trial

court’s judgments.

                                  I. BACKGROUND

      An undercover officer purchased methamphetamine on two separate

occasions from an individual with gold teeth that he identified as appellant.

Appellant was subsequently charged in two separate indictments, with two

enhancement paragraphs each, with delivery of methamphetamine.


                                           2
      At trial, appellant denied making the sales. He acknowledged that he leased

the apartment from which the drugs were sold but claimed that he was living in

Houston with his mother at the time of the sale. The State presented evidence

refuting appellant’s version of events.

      A jury found appellant guilty of both offenses. After finding the enhancement

paragraphs true, the court assessed punishment at thirty-two years in prison and

entered judgments accordingly. Appellant appeals from those judgments.

                                   II. ANALYSIS

      It is undisputed that two drug sales were made directly to the undercover

officer, Detective Womack. But appellant argues the evidence is insufficient to

support his convictions because it does not establish that he was the person who sold

the drugs. As discussed below, we disagree.

A.    Standard of Review and Applicable Law

      We review the sufficiency of the evidence to support a conviction by viewing

all the evidence in the light most favorable to the verdict to determine whether any

rational factfinder could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      This standard gives full play to the factfinder’s responsibility to resolve

testimonial conflicts, weigh the evidence and draw reasonable inferences from basic

facts to ultimate facts. Id. at 319; Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim.


                                          3
App. 2015). And the factfinder is the sole judge of the evidence’s weight and

credibility. See TEX. CODE CRIM. PROC. art. 38.04; Dobbs v. State, 434 S.W.3d 166,

170 (Tex. Crim. App. 2014).

      Thus, when performing an evidentiary sufficiency review, we may not re-

evaluate the weight and credibility of the evidence and substitute our judgment for

that of the factfinder’s. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim.

App. 2012). Instead, we determine whether the necessary inferences are reasonable

based upon the cumulative force of the evidence when viewed in the light most

favorable to the verdict. Murray, 457 S.W.3d at 448. We must presume that the

factfinder resolved any conflicting inferences in the verdict’s favor and defer to that

resolution. Id. at 448–49. The standard of review is the same for direct and

circumstantial evidence cases; circumstantial evidence is as probative as direct

evidence in establishing guilt. Dobbs, 434 S.W.3d at 170; Acosta v. State, 429

S.W.3d 621, 625 (Tex. Crim. App. 2014).

      The State must prove beyond a reasonable doubt that the defendant is the

person who committed the offense. Winfrey v. State, 323 S.W.3d 875, 882 (Tex.

Crim. App. 2010). Identity may be established by direct evidence, circumstantial

evidence, or reasonable inferences from the evidence. Gardner v. State, 306 S.W.3d

274, 285 (Tex. Crim. App. 2009).




                                          4
      A person commits delivery of a controlled substance if they knowingly

manufacture, deliver, or possess with intent to deliver methamphetamine. TEX.

HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.112(a).

B.    Identity Evidence Supporting the Convictions

      Detective Darrell Womack of the Dallas Police Department arranged to

purchase ecstasy pills through a social media page run by the Dallas police. He

received details for his purchases over text messages and phone calls from a person

using a cell phone with a Houston area code. On January 18, 2018, he drove to a

Dallas apartment complex to make his first purchase.

      The dealer asked Detective Womack to bring him some beer and cigarettes so

Detective Womack purchased these items at a nearby gas station on his way to the

sale. When Detective Womack arrived at the apartment complex, a large, bald male

stepped out of an apartment to meet him. The man had gold teeth and sounded like

the person Detective Womack had been speaking with on the phone. Detective

Womack identified appellant as that man.

      Detective Womack was able to see appellant clearly. He shook appellant’s

hand and gave him the beer, cigarettes, and some cash in exchange for 20 pills. The

pills were field tested and showed positive for methamphetamine.




                                        5
      Later, Detective Womack texted appellant and asked to purchase 50 more pills

for $160. Appellant agreed and Detective Womack returned to the apartment

complex six days later.

      When appellant came out of the apartment, he and Detective Womack

exchanged the cash for the pills at the back of Detective Womack’s car. Another

field test revealed the pills tested positive for methamphetamine.

      Although it was dark when the transactions occurred, it was not so dark that

Detective Womack could not see the person handing him the drugs. During these

face-to-face exchanges, Detective Womack was sufficiently close to be able to see

appellant’s size, hair style, height, and gold teeth.

      Detective Eric Enriquez of the Dallas Police Department provided Detective

Womack with backup during both purchases. Detective Enriquez observed a tall,

black male with no hair enter and exit the apartment, and he did not see anyone else

in the area that fit the general description of the drug dealer.

      The rent rolls Detective Womack obtained show that appellant was leasing

the apartment appellant emerged from for the sales. Using information from the rent

rolls, Detective Womack obtained a photograph of appellant from the Department

of Motor Vehicles and recognized appellant as the person who sold him the drugs.

Detective Womack then obtained a search warrant for appellant’s apartment.




                                            6
      No one was inside the apartment when Detective Womack executed the search

warrant. Two digital scales were found inside the apartment. Detective Womack

also found mail in the kitchen cabinet addressed to appellant which appeared to be

paystubs from his employment. The paystubs were from a company based in Irving

for a pay period that predated the first drug purchase and ended after the second.

Appellant’s personal identification card and social security card were found in the

bedroom. The identification card was issued over a year-and-a-half before the drug

sales and showed appellant’s gold teeth.

      Appellant testified at trial. He said that he was placed in the apartment by the

Federal government following displacement from the Houston area due to Hurricane

Harvey, but during the time of the drug sales, he was living with his mother in

Houston.

      According to appellant, he provided a homeless person a key to his apartment

to use while he was out of town. Appellant opined that many people in the area fit

the drug dealer’s description and that it was easy for other people to get into the

apartment. Appellant also said that he never worked for the company listed on the

paystubs found in the apartment; he created them to help him find a different

apartment to live in.

      Appellant denied delivering drugs to Detective Womack. He also denied that

the grim reaper tattoo on his arm was a good luck symbol commonly used by drug


                                           7
dealers. He admitted, however, that he was convicted of drug possession in 2002

and was arrested for delivering crack cocaine in 2005. He also admitted he had a

permanent gold grill attached to his teeth.

       Appellant relies on the “affirmative links test” to argue that there are

insufficient affirmative links to connect him to the crime. Specifically, he challenges

evidence that the phone number from which texts were made to Detective Womack

was not his, says he never had short hair, and he used the nickname “Los,” not

“Clow.” He further claims he did not live in the apartment, gave the keys to the

apartment to a homeless man, and did not deliver the drugs to Detective Womack.1

       The affirmative links test is used when a defendant is not in exclusive

possession of the place where contraband is found. Taylor v. State, 106 S.W.3d 827,

830 (Tex. App.—Dallas 2003, no pet.). In that instance, the State must present

additional evidence to affirmatively link the contraband to the accused. Brown v.

State, 911 S.W.2d 744, 748 (Tex. Crim. App. 1995). Courts consider a list of non-

exclusive factors to determine if there is sufficient additional evidence linking the

defendant to the contraband. See Tate v. State, 500 S.W.3d 410, 414 (Tex. Crim.

App. 2016).




   1
      The person who responded to the police’s Facebook page recommended “Clow,” her cousin, as a
person selling drugs and provided appellant’s contact information. Detective Womack’s reports indicated
appellant had short hair.
                                                  8
      Here, however, the State did not allege that appellant was simply present when

drugs were found, but rather that he possessed and sold the drugs. Appellant argues

he was not the seller. Thus, the issue is not whether there are sufficient links

connecting appellant to the contraband. Instead, the question is whether there is

sufficient evidence identifying appellant as the seller.

      Appellant’s claim that he did not live in the apartment at the time and gave

the keys to a homeless person and therefore could not have been the seller conflicted

with Detective Womack’s testimony positively identifying appellant as the man who

came out of the apartment and sold him the drugs. This conflicting testimony, and

the other conflicting evidence appellant identifies, required that the jury make

credibility determinations. See Bartlett v. State, 270 S.W.3d 147, 150 (Tex. Crim.

App. 2008) (jury is exclusive judge of facts and evidentiary weight).

      The guilty verdict reflects that the jury found the State’s identity evidence

more credible. And we do not substitute our judgment for the factfinder’s or reweigh

the evidence. See Zuniga v. State, 551 S.W.3d 729, 732 (Tex. Crim. App. 2018).

On this record, the evidence is sufficient to support appellant’s convictions. We

resolve appellant’s two issues against him.




                                           9
                              III. CONCLUSION

      Having resolved all of appellant’s issues against him, we affirm the trial

court’s judgments.



                                        /Bill Whitehill/
                                        BILL WHITEHILL
                                        JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
191497F.U05




                                      10
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DECARLOS SINGLETON,                          On Appeal from the Criminal District
Appellant                                    Court No. 7, Dallas County, Texas
                                             Trial Court Cause No. F-1871132-Y
No. 05-19-01497-CR          V.               CT.1.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Whitehill. Justices Schenck and
                                             Browning participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 10, 2020




                                        11
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DECARLOS SINGLETON,                          On Appeal from the Criminal District
Appellant                                    Court No. 7, Dallas County, Texas
                                             Trial Court Cause No. F18-71113-Y
No. 05-19-01498-CR          V.               CT.1.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Whitehill. Justices Schenck and
                                             Browning participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 10, 2020




                                        12